Citation Nr: 1147034	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  05-35 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left hip disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1985 to November 1989. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that denied the benefit sought on appeal.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.  

The Veteran testified at a July 2009 Travel Board hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  

In September 2009 the Board remanded the Veteran's claim for further development.  The requested development has been completed and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In September 2011 the Board referred this Veteran's claim for a medical expert opinion from an orthopedic surgeon with the Veterans Health Administration (VHA).


FINDING OF FACT

The competent and probative evidence of record is in relative equipoise as to whether the Veteran's left hip disorder is related to his military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in his favor, the Veteran has a left hip disorder which is related to his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  However, given the favorable disposition in this adjudication, and the fact that no prejudice to the Veteran could result from the Board's decision, no further notice or assistance is required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The Veteran has claimed entitlement to service connection for a left hip disorder, asserting that the current state of his left hip is due to his time in service.  In general, service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); Shedden v. Principi, 381 F. 3d 1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

The Veteran first claimed entitlement to service connection for a left hip disorder in July 2004, at which time he stated that he had undergone a total replacement of that joint.  In a December 2004 rating decision the RO denied entitlement to service connection for residuals of a left hip replacement, finding that there was insufficient evidence to establish that the Veteran's hip impairment was due to service.  The Veteran submitted a Notice of Disagreement (NOD) in April 2005.  The RO issued a Statement of the Case (SOC) in August 2005 and the Veteran filed a Substantive Appeal (VA Form 9) in October 2005.  The Veteran's claim first came before the Board in September 2009, at which time the Board remanded it for further development.  The development requested in that remand has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In September 2011 the Board referred this Veteran's claim for a medical expert opinion from an orthopedic surgeon with the Veterans Health Administration (VHA).  Accordingly, the Veteran's claim is once again before the Board.  

The Veteran's primary contention appears to be that suffered several football-related injuries during service and that several years later he had to undergo a left hip replacement as a result of those injuries.  The relevant evidence in the claims file consists of private treatment records, VA treatment records, VA examination reports and both oral and written statements from the Veteran and other individuals.  

The Board notes that the Veteran's service treatment records are negative for any findings associated with a left hip injury.  Those records do indicate that the Veteran suffered a severe injury to his side while playing football in service and that service-connected has been granted for residuals related to that injury.  Post-service treatment records from March 2004 indicate that the Veteran reported a year long history of left hip and groin pain.  A left hip replacement was performed in July 2004.  A progress note from October 2005 indicates that the Veteran's treating physician stated that his left hip condition, including arthritis, may or may not be related to the Veteran's time playing football.  

Private treatment records reflect that the Veteran complained of persistent left hip pain in December 2003.  An assessment of possible degenerative joint disease was made.  Subsequent private treatment records from May 2004 indicate that the Veteran was diagnosed with left hip necrosis.  In an April 2006 letter one of the Veteran's private physicians stated that it was possible that the Veteran's period of playing football in service and the resulting injuries received therein may have contributed to his aseptic necrosis of the left hip and subsequent left hip replacement.  In a November 2008 letter that same physician stated that it was at least as likely as not that the impact from multiple tackles while playing football contributed to the Veteran's left hip condition.  

In a buddy statement submitted in January 2006 a 19-year friend of the Veteran reported that he was roommates with the Veteran at the time of his military service and that he was aware that the Veteran injured himself while playing football.  

During a July 2009 hearing before a Veterans Law Judge the Veteran reiterated his previous assertion that he severely injured his side while playing football in service and that he repeatedly sustained impacts to his hip.  He stated that he has had on and off pain in his groin since that time and that this was originally misdiagnosed as a groin pull.  

In November 2009 the Veteran was afforded a VA examination in support of his claim.  In his examination report the examiner stated that the Veteran's left hip disorder was less likely than not related to service.  He stated that he was not aware of any medical proof that osteonecrosis or aseptic necrosis of the hip can develop from playing football without evidence of any fracture or dislocation of that joint.  He also stated that sickle cell trait, which the Veteran demonstrates, has been found to be associated with osteonecrosis of the hip and that this is the most likely etiology for the Veteran's left hip disorder.  

Subsequent private treatment records from April 2011 indicate that the Veteran has sickle cell trait, but not sickle cell disease.  The Veteran's private physician stated that sickle cell trait does not cause avascular necrosis of the hips.  He stated that the absence of avascular necrosis in the Veteran right hip seven years after it was discovered in the Veterans' left hip further supports a finding that the Veteran's sickle cell trait was not the cause of his original left hip necrosis, but rather that it was caused by multiple collisions and trauma he received while playing football in service.  

As noted above, the Board referred this Veteran's claim for a medical expert opinion from an orthopedic surgeon with the Veterans Health Administration (VHA).  The report from that evaluator, provided in September 2011, contains an opinion that the Veterans' left hip necrosis less likely than not began during service or was caused or aggravated by service.  The expert instead stated that the Veteran's left hip pain was likely due to degenerative joint disease of the left hip and lumbar disc disease.  The expert did not provide an opinion as to whether the Veteran's degenerative joint disease is at least as likely as not related to service.  

After weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise with regard to whether the Veteran has a left hip disorder that is related to his military service.  For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that her current disability is related to service.  See 38 U.S.C.A. § 5107(b).  Despite the presence of some negative evidence in the claims file the Board finds that this standard has been met.  

In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  



ORDER

Entitlement to service connection for a left hip disorder is granted. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


